Citation Nr: 1301618	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  03-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left hip disorder, including as secondary to a service-connected right knee meniscetomy residuals.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1973. 


This matter comes before the Board of Veterans' Appeals (Board) from a June 1997 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.  
 
The Board denied entitlement to service connection for a left hip in January 2004. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a May 2006 Order, the Court vacated the Board's January 2004 decision, and remanded the case to the Board for readjudication. 

The case was returned to the Board in March 2007 and February 2009, at which times it was remanded to the RO for additional development.  In July 2010, the Board issued a decision denying the Veteran's claims of entitlement to service connection for a left hip disorder and a low back disorder.  That decision also granted the Veteran's claim of service connection for a left knee disorder.  

The Veteran again appealed this decision to the Court.  In April 2012, the Court issued a Memorandum Decision, in which it vacated the Board's decision with respect to the denial of service connection for a left hip disability and remanded that claim back to the Board for additional development.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In light of points raised in the Memorandum Decision, and review of the claims file, the Board finds that further RO action on this matter is warranted.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In the Memorandum Decision, the Court found that the Board relied on an inadequate medical examination. Specifically, the Court pointed out that the April 1997 VA examiner opined that the Veteran's left hip pathology was not related to his right knee pathology.  However, the examiner's opinion contained only data and conclusions and was not supported by adequate analysis or a rationale.  Therefore, the Board erred in relying on this opinion.  

The Court found the April 1997 VA examination to be inadequate.  Therefore, a remand is necessary for a VA examiner to address whether the Veteran has a left hip disorder that is directly due to service, or secondary to a service-connected disorder.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA medical examination in connection with his claim of service connection for a left hip disorder. 

a. The claims folder must be made available to the examiner for review in connection with the examination. 

b. After examining the Veteran and reviewing his claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran currently exhibits a left hip disability as a result of any incident of service or as secondary to his service-connected right knee disorder.  In regard to secondary service connection, the examiner should address causation and aggravation.

2. After conducting any additional development deemed necessary, the RO should reconsider the Veteran's claim of service connection a left hip disability.  If any benefit sought remains denied, the Veteran and his any representative should be provided a supplemental statement of the case and an appropriate period of time to respond.  The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


